                          Case 5:21-mj-00016-JLT Document 19 Filed 04/21/21 Page 1 of 2

 AO 98 (Rev.   l2ll l- EDCA [Fresno])       Appearance Bond




                                               UNrrpn Srarps Drsrrucr Counr
                                                                              for the
                                                          Eastern District                  of California
 UNITED STATES OF AMERICA,
                                                                                   )

                                           V                                       )
                                                                                   )
                                                                                             CaseNo.         5:21-mj-00016-JLT
                                                                                   )
 CARLOS IVAN CAMPANA
                                                                                   )
                                    Defendant


                                                       APPEARANCE AND COMPLIANCE BOND

                                                                    Defendant's Agreement
I,   Carlos Ivan Campana                                        @efendantl, agree to follow every order ofthis court, or any
courl that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( X ) to appear for court proceedings;
            ( [ ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                          Type of Bond
(   fl ) (l)    This is a personal recognizance bond.

(   tr ) (2) This is an unsecured bond of$                                                                 , with net worth ofi $

(   X ) (3) This is a secured bond of $                       20,500.00                           , secured by:

         (X)       (a)      $   20,500.00                        , in cash deposited with the court.

        (   f] )   (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                   describe the cqsh or other propet'tv, including clains on it - such as u lien, nortgage. or loan - and attach proof of
                   otrt   nership etnd   vctlue   ):



                   If this bond is secured by real property, documents to protect the secured interest may be filed of record

        ( I ) (c) a bail bond with a solvent                    surety (auach o coplt of   the bail bond. or describe it and   identifi the stten):




                                                              Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                         Case 5:21-mj-00016-JLT Document 19 Filed 04/21/21 Page 2 of 2
                                                                                                                                                         Page 3

 AO 98 (Rev.   l2ll   1- EDCA   IFresno]) Appearance Bond



Releqse of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l ) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.


                                                                           Declarations

Ou,nership of the Property/Net l4/orth. I, the defendant                    -   and each surety   -   declare under penalty of perjury that:
          (l)             all owners ofthe property securing this appearance bond are included on the bond;
          (2)             the property is not subject to claims. except as described above; and
          (3)             I will not reduce my net worth, sell any properfy, allow further claims to be made against any property,
                          or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I. the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.




I, the defendant         -   and each surety          -   declare under penalty ofperjury



Date: [/" AP              LI

        En     till:l Lsnez                                                       /
                      Surett,,'properh, otvtrcr   -   printed name                                Suretv.;properlv orvner       sigrtttln'e ontl tlate
                                                                                                                            -


                      Sureh'ipropernr otvner      -   printed nume                                Surefi.iproperh, otvner       sigrtctlure and date
                                                                                                                            -


                      Sureiliproperh, owner       -   printed nane                                Suret\,/property owner    -   sigrrctture and dale




                                                                                   CLERK OF COURT


Date:   4/16/2021                                                                     /s/ Susan Hall
                                                                                                       Signature of Clerk or Deputv Clerk


Approved

Date:    April 21, 2021
                                                                                                               Judge's signoture
